Fourth Court of Appeals
                               San Antonio, Texas
                                   November 12, 2019

                                   No. 04-19-00189-CR

                                 Victor Manuel PEREZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6059
                      The Honorable Velia J. Meza, Judge Presiding


                                     ORDER
      The State’s Second Motion for Extension of Time to File Brief is hereby GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court